Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/099857 filed 04/12/2021.     
Claims 1-18 are pending and have fully been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over LONDO in US 20120055269 in view of BREMER2 in US 20030233893.
	With respect to Claim 1, LONDO et al. teach of a self-contained sampling probe characterized by a drive module and a syringe module removably coupled coaxially to the drive module to allow for different syringe modules to be interchangeably coupled to the drive module. The coupling is effected by quick connect and disconnect devices, and the syringe module may carry an identifier. The probe is engageable by a gripper or insertable in an interface device, both of which provide for communication of the probe 
BREMER2 et al. is used to remedy this. BREMER2 et al. more specifically teach of sample handling device for an analytical device, comprising a sampler provided with a holder, a movable holding arm for the holder and a support for the holder, said support being arranged in a stationary manner with respect to the holding arm, said holder being transferable between a suspended position on the support and a position located on the holding arm and being releasable from the holding arm by a pulling force exerted by the holding arm substantially perpendicular to the longitudinal direction of the latter(abstract). BREMER2 et al. further teach of the use of an actuator (paragraph 0024) which allows for movement of the sampler due to the need in the art for a flexible automatic sampler handler, and even further teach of a probe pin having a coating that absorbs substances to be examined(paragraph 0039). It would have been obvious to 
	With respect to Claim 2, 10, 12, & 16, LONDO et al. teach of the system being a robotic handling system that can move the objects along three axes (paragraph 0002-0003, 0063).
	With respect to Claim 3-4, LONDO et al. teach of releasable connections/connectors(paragraphs 0111, 0113, 0060,0046,0008).
	With respect to Claim 5, BRENNER2 et al. teach of a holder 17 of the respective sampler, in this exemplary embodiment of the syringe 16, can be placed within the depression 9. The holder 17 comprises a plate 18 which, on the rear, has two sheet metal strips 19 and a plurality of positoning pins 20. Permanent magnets 21 are let into the plate 8 of the holding arm 4 opposite the sheet metal strips 19, so that the holder 17 is held by the permanent magnets 21 and is positioned by the positioning pins 20 above the corresponding holes located in the plate 8(paragraph 0025 & 0029).
With respect to Claim 6-7 & 13-15, & 18 BREMER2 et al. teach of a vertical actuator(paragraph 0024 & 0032).It would be obvious to one of ordinary skill in the art to include multiple actuators to enable for moving multiple parts. BREMER2 et al. also teach of magnets for controlling the device(paragraphs 0032 & 0037). BREMER1 et al. also teach of a moveable arms/actuators/grippers which allow for movement, vertical 
With respect to Claims 9 & 11, BREMER2 et al. teach of The gripper 52 has a holding head 55 for one end of the sample tube 53, with the holding head 55 having in its interior a plurality of balls arranged equidistantly in the circumferential direction, for example three balls which are spring-loaded inwards and which engage in a groove 56 on the valve head of the sample tube 53, in order to hold the latter. The gripper 52 further has an acuating rod 57 with a piston arranged under spring stress in the holding head 55, and an actuating head 58. The actuating rod 57 can be pressed into the holding head 55 against the spring bias, so that the balls in the interior of the holding head 55 come out of engagement with the groove 56, and the sample tube 53 is released. This can be done in that, if the sample tube 53 is held in a specific position, for example in a sample device of a gas chromatograph or a transfer station or the like, by means of the spindle 12, the actuator 11 acting on the actuating head 58 is moved appropriately. Instead of the balls, expandable claws or springs can also be provided(paragraph 0040).
With respect to Claims 8 & 17, LONDO et al. teach of the connector module 70 includes a connector housing or body 153 that is connected to the drive module housing preferably in a manner that enables quick and easy removal and installation of the 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior 112, 2nd rejections are withdrawn due to the instantly made amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1797